Citation Nr: 0033150	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  96-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for frostbite of the 
feet.

5.  Entitlement to an increased rating for the residuals of 
an injury to L-2, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with wry neck, right, currently 
evaluated as 10 percent disabling.

7.  Entitlement to a compensable rating for calluses of the 
feet.

8.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 20 percent 
disabling.

9.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).

(The issue of whether a timely substantive appeal has been 
filed with respect to a claim of entitlement to an 
apportionment of the veteran's benefits is the subject of a 
separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 1993 and December 1997 rating 
actions of the Winston-Salem, North Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
suffers from PTSD. 

2.  In a February 1983 decision, the Board denied the 
veteran's claim of service connection for frostbite of the 
feet.  

3.  Evidence submitted since the February 1983 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

2.  The February 1983 Board decision, which denied service 
connection for frostbite of the feet is final.  38 U.S.C.A. 
§ 7104 (West 1991).  

3.  The evidence submitted to reopen the claim of entitlement 
to service connection for frostbite of the feet is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran claims entitlement to service connection for PTSD 
based on his in-service experiences.  In this regard the 
record shows that the appellant served as a heavy weapons 
infantryman, and as an indirect fire crewman while on active 
duty.  The veteran did not serve in Vietnam.  

A careful review of the service medical records reveals no 
findings or complaints pertaining to an acquired psychiatric 
disorder.  The veteran was referred to a unit dispensary for 
having a "chip on the shoulder" attitude, but a diagnosis 
of PTSD was not made.  Post-service medical records include 
treatment reports referable to mental health treatment for 
various psychiatric disorders, but they are silent for any 
diagnosis of PTSD.  

The RO contacted the veteran in October 1996 in and notified 
him of the need to send in certain information to support his 
claim of service connection for PTSD.  The RO included a 
questionnaire which, when completed by the veteran, would 
facilitate a search of military records.  The veteran was 
also notified of the need to submit information regarding any 
medical treatment sought for the claimed condition, as well 
as statements from others who knew of his condition. 

In a response received at the RO in December 1996, the 
veteran indicated that he did not have any combat medals from 
service.  He reported that his nervous condition caused him 
to have difficulty sleeping, anger and difficulty getting 
along with people.  He further indicated that those symptoms 
began in service and have continued to the present.  He later 
reported that he has PTSD symptoms due to an in-service motor 
vehicle accident.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was in fact incurred or aggravated during 
the veteran's service.  38 C.F.R. 3.303(d).

The adjudication of a claim for service connection for post-
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(f) were amended in light of the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 3.304(f) 
now provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2000) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2000).

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Id.

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the present case, the Board must conclude that the 
evidence has not established entitlement to service 
connection for PTSD under either the old or the new 
regulations.  Initially, the Board observes that even under 
the new regulation, the three requirements for service 
connection remain essentially unchanged.  It is still 
necessary to provide medical evidence of a current diagnosis, 
a medical link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f).  References to service department evidence of 
combat or receipt of specific combat citations have been 
removed.  Thus, if the evidence establishes that the veteran 
engaged in combat, his lay testimony, subject to certain 
restrictions cited above, is sufficient to establish that the 
claimed combat-related stressor actually occurred.  As the 
general requirements have not been substantively changed, the 
Board finds that the veteran is not prejudiced by not being 
notified of the change in the regulation.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Although the record includes reports of mental health 
treatment afforded the veteran since service, the record does 
not include a diagnosis of PTSD.  While the veteran claims 
that he has nightmares due to an in-service traffic accident 
in which a service comrade was killed, even assuming arguendo 
that the claimed event occurred, there remains no competent 
evidence that the appellant currently suffers from PTSD. 

There is no evidence in the service personnel records that 
the veteran was awarded a citation for combat service, and he 
indicated in the December 1996 response to the RO that he did 
not receive any such citations.  Since the veteran is not a 
combat veteran, he must present, under both the old and the 
new regulation, credible supporting evidence that the claimed 
stressors actually occurred.  38 C.F.R. § 3.304(f).  The 
veteran has failed to do so, and efforts to assist him in 
this regard have been fruitless.  More fundamentally, 
however, there is no competent evidence that the appellant 
suffers from PTSD.

Therefore, in the absence of a diagnosis of PTSD there can be 
no medical evidence linking the claimed symptomatology to 
those stressors.  Thus, the claim of service connection for 
PTSD must be denied.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, ___ (2000).  See also 
Karnas.

In the present case, the veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The RO contacted the 
veteran and notified him that specific information was 
required to adjudicate his claim.  The veteran was also 
notified that VA would attempt to obtain some of the 
necessary information.  The veteran did not submit sufficient 
information to aid in development of his claim.  Service 
medical records were already of record and the RO obtained 
post-service treatment records; however, there is no evidence 
of a diagnosis of PTSD.  As such, the Board finds that there 
is no reasonable possibility that any further assistance from 
VA would aid in substantiating the claim.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 § 3 
(to be codified at 38 U.S.C. § 5103A). 

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  New and Material Evidence.

In a February 1983 decision, the Board denied service 
connection for frostbitten feet.  Evidence considered at that 
time included service medical records and reports of VA 
examinations.  In denying the claim, the Board noted that the 
presence of frostbite was not demonstrated by the evidence of 
record.  The Board forwarded a copy of the decision to the 
veteran in February 1983.  That decision is final.  38 
U.S.C.A. § 7104 (West 1991).

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a claimant seeks to 
reopen a final decision based on new and material evidence, 
it must first be determined whether the evidence received 
since the last final disallowance of the claim is new and 
material under 38 C.F.R. § 3.156(a).  If the evidence is new 
and material, the claim is reopened and the merits of the 
claim may be evaluated after ensuring that the duty to 
assist.  Elkins v. West, 12 Vet. App. 209 (1999).    

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  Id.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the February 1983 Board decision.  Evidence submitted 
since that time includes VA medical records, medical records 
considered in a state disability determination, reports of VA 
examinations, the veteran's statements and a statement from 
his former wife.  

The VA treatment records and reports pertaining to the state 
disability determination are silent for complaints or 
treatment referable to frostbite of the feet.

In August 1995, one of the appellant's former spouses 
submitted a statement offering her recollection of being 
called to the hospital sometime in late 1962 or early 1963 to 
see the veteran how was being treated for frostbitten feet, 
suffered earlier the same day.  

The report of a September 1997 VA examination included the 
veteran's claim that he had developed frostbite of the feet 
during service and continued to suffer symptoms which he felt 
were related.  Following physical examination, the diagnoses 
included calluses on the plantar surface of each foot, tinea 
pedis of the nails and feet and severe onycholysis.  
Frostbite residuals were not diagnosed.

In April 1999, the appellant submitted a statement pertaining 
to the award of VA compensation to veterans of World War II 
and the Korean War.

Finally, the veteran reiterated his claim in numerous written 
statements. 

The Board finds that the additional evidence is essentially 
cumulative.  The basis of the original denial of the claim 
was that there was no evidence of record that the veteran 
frostbite of the feet.  The recently submitted evidence only 
reiterates the claim originally considered.  There is still 
no evidence of record that the veteran currently has 
residuals of frostbite of the feet.  Even in view of the less 
stringent standard of materiality set forth in Hodge (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision"), the Board 
finds that the new evidence does not bear directly and 
substantially on the question of whether the veteran is 
suffering frostbite of the feet which was incurred in 
service.  The appellant, as a lay person untrained in the 
field of medicine, cannot offer his own opinion that he 
suffers from residuals of frostbite of the feet.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the evidence 
submitted in an attempt to reopen the claim is not "new," 
and hence, the claim is denied.

In reviewing this claim, the Board considered whether the 
case should be remanded to the RO for consideration 
consistent with Hodge and the applicability of Bernard, but 
finds that a remand is unnecessary.  The RO provided the 
veteran with the provisions of 38 C.F.R. § 3.156(a) in the 
February 1999 SOC.  In explaining the basis of its decision, 
the RO essentially concluded that the evidence submitted by 
the veteran was cumulative and repetitive of evidence already 
of record.  Although the RO cited the now-invalid test for 
materiality outlined in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Board finds that the RO never actually 
considered the materiality of the evidence.  Only if the RO 
had found that the evidence presented to reopen was new would 
its determination concerning the materiality of the evidence 
have raised the question for the need for a remand for 
readjudication consistent with Hodge.  As such, a remand so 
that the RO could apply the Hodge standard would serve no 
useful purpose.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  


ORDER

Service connection for PTSD is denied.

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for frostbite of 
the feet.  The appeal is denied.


REMAND

The veteran contends that his service-connected low back, 
neck, foot and hearing loss disabilities are more severe than 
current ratings indicate, and that they preclude him from 
performing substantially gainful employment.  Although the 
veteran has been afforded VA examinations which include some 
of the information required to evaluate the severity of those 
disabilities, further development is required.  Indeed, from 
a review of the evidence of record, it appears that 
development undertaken on the remaining claims of entitlement 
to service connection would impact determinations regarding 
the evaluations of the already service-connected disabilities 
and the claim of entitlement to a TDIU.  Finally a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000.  

The veteran has claimed entitlement to service connection for 
diabetes mellitus and cirrhosis of the liver.  Medical 
reports document that the appellant suffers from diabetes 
mellitus; however, the veteran has not been afforded a VA 
examination where the examiner offered an opinion as to the 
etiology of his diabetes.  Moreover, a May 1993 VA 
examination report noted that although diagnostic testing did 
not support a diagnosis of cirrhosis of the liver, if the 
veteran had a liver disease, it was suggested that the 
disorder may be related to diabetes.  This report coupled 
with an orthopedic study linking liver disease to the use of 
non-steroidal anti inflammatory medication and narcotic use 
warrants an examination which addresses the etiology of any 
liver disorder.

With regard to the claim for increased rating for the 
callosities of the feet, the Board notes that in the 
September 1993 rating action presently on appeal, the RO 
increased the rating for dermatophytosis from 10 to 30 
percent.  In the narrative portion of that decision, the RO 
cited findings reported in a May 1993 VA dermatological 
examination as supporting the increase.  That VA examination 
referred to skin findings affecting all parts of the 
veteran's body, including the feet.  The Board is unable to 
determine whether the symptoms considered as part of the 
claim for increase for the dermatophytosis (a claim not 
presently on appeal before the Board) were actually symptoms 
attributable to the separately service-connected calluses of 
the foot.  To avoid rating the same disability under various 
diagnoses in light of the instruction provided at 38 C.F.R. 
§ 4.14, the Board finds that further examination is warranted 
in order to differentiate the pathology pertaining to each 
skin disorder.

The veteran also contends that his service-connected 
bilateral defective hearing is more severe than the current 
rating indicates.  The veteran's hearing loss has been 
evaluated under the provisions of 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6102 (2000).  It is observed, however, that 
during the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  64 Fed. Reg. 25,210 (1999).  As 
noted hereinabove, when a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Karnas.  In addition, the Board must determine whether or not 
the veteran would be prejudiced if the Board proceeded with 
appellate consideration of the claim without prior 
consideration of the new criteria by the RO.  Bernard.  

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision denying the veteran's 
claim for a rating in excess of 20 percent and, therefore, 
the RO did not apply or discuss them in any statement of the 
case (SOC) or supplemental statement of the case (SSOC).  In 
this regard, the Board notes that currently (and since June 
1999), section 4.86(a) addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  The report of the last VA 
audiological examination conducted in August 1993, which is 
now more than 7 years old, noted findings which would 
necessitate the application of section 4.86(a) in evaluating 
the severity of the veteran's bilateral hearing loss.  The 
veteran has not been apprised of the revision nor has his 
service-connected hearing loss been rated under the new 
rating criteria.  Thus, in order to afford the veteran due 
process, this issue must also be remanded to the RO for 
adjudication under the current regulations.  See Karnas; 
Bernard.

Finally, the VA examinations conducted on remand must include 
a medical opinion as to the effect the veteran's service-
connected disabilities have on his ability to work.  Such an 
opinion is required before the Board can decide the issue of 
a TDIU.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints related to diabetes mellitus 
or liver disease since service.  The RO 
should also request that the veteran 
submit names and addresses of all medical 
care providers who treatment for 
complaints related to his service-
connected disabilities since 1993.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran, and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.
 
2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the etiology of the claimed 
liver disease and documented diabetes 
mellitus.  All indicated testing in this 
regard should be performed and the claims 
folder must be made available to the 
examiners for review.  Based the 
examination and review of the case, the 
examiner is requested to express the 
following opinions.  

(a) whether it is at least as likely 
as not that any demonstrated liver 
disease is the result of disease or 
injury in service, as claimed by the 
veteran;

(b) whether it is at least as likely 
as not that diabetes mellitus is the 
result of disease or injury in 
service, as claimed by the veteran.  
The examiner should also document 
all symptomatology related to the 
diabetes mellitus, to include 
commenting on whether the decreased 
sensation noted are related to the 
service-connected cervical or lumbar 
spine disorders.  

A complete rationale for all opinions 
expressed must be provided. 

3.  The veteran should also be afforded 
VA orthopedic and neurological 
examinations to determine the extent of 
disabling manifestations of his low back 
and cervical spine disabilities.  
Findings must take into account all 
functional impairments identified in 38 
C.F.R. §§ 4.40, 4.45 (2000), including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
Any functional impairment identified 
should be expressed in terms of 
additional range-of-motion loss beyond 
that clinically demonstrated.  That is, 
the examiners should conduct range of 
motion testing, and should state what is 
considered normal range of motion.  The 
examiners should also address whether 
there is likely to be an additional loss 
of motion due to pain on use, including 
during flare-ups; weakened movement; 
excess fatigability; or incoordination.  
The examiners must differentiate any 
symptoms related to diabetes mellitus 
from any symptoms related to the 
veteran's service connected disorders.  
If the symptoms cannot be differentiated 
that fact must be so stated.  Each 
examiner should provide an opinion 
addressing the degree of industrial 
impairment caused by each service-
connected disability, as well as whether 
or not the service-connected 
disabilities, by themselves, render the 
veteran unable to obtain and maintain 
substantially gainful employment.  The 
claims folder must be made available to 
the examiners for review and all 
necessary evaluations, tests, and studies 
should be performed to address the extent 
of functional impairment due the 
veteran's back and neck disabilities.  
All findings, opinions and bases therefor 
should be set forth in detail. 

4.  The veteran should be provided VA 
examinations to assess the disabling 
extent of his foot callosities and 
hearing loss.  The claims folder must be 
made available to the examiners for 
review and all necessary evaluations, 
tests, and studies should be performed.  
Each examiner is requested to provide an 
opinion regarding the degree of 
industrial impairment caused by each 
service-connected disability.  The 
examiners should also express an opinion 
whether or not the service-connected 
disabilities, by themselves, render the 
veteran unable to obtain and maintain 
substantially gainful employment.  

With regard to the examination of the 
foot calluses, the examiner must 
differentiate the symptoms related to 
foot calluses from symptoms related to 
the veteran's service connected 
dermatophytosis.  If the symptoms cannot 
be differentiated that fact must be so 
stated.  

A complete rationale for each opinion 
expressed must be provided.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should again 
review the veteran's claims, to include 
consideration of the "old" and "revised" 
rating criteria for hearing impairment.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



